DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements submitted on 08/12/2021, 02/02/2022, and 02/04/2022 have been considered and made of record by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-3, 16, and 17 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 17/398,180 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of copending Application No. 17/398,180 discloses all the subject matters claimed in claims 1-3, 16, and 17 of the instant application as shown below.

Instant Application
Copending Application No. 17/398,180
1. An equalizer circuit, comprising a first input buffer circuit, a second input buffer circuit and a selecting and sampling circuit, wherein the first input buffer circuit and the second input buffer circuit are respectively connected with the selecting and sampling circuit, and a reference voltage used in the first input buffer circuit is different from that used in the second input buffer circuit, and the selecting and sampling circuit selects to perform data sampling on a data signal outputted by the first input buffer circuit or a data signal outputted by the second input buffer circuit according to data outputted previously by the equalizer circuit, and takes sampled data as data outputted currently by the equalizer circuit.
2. The equalizer circuit of claim 1, further comprising a dual reference voltage generator, wherein the dual reference voltage generator comprises a first reference voltage output terminal and a second reference voltage output terminal, the first reference voltage output terminal is connected with a reference voltage input terminal of the first input buffer circuit, and the second reference voltage output terminal is connected with a reference voltage input terminal of the second input buffer circuit.
3. The equalizer circuit of claim 1, wherein the selecting and sampling circuit comprises a selecting circuit and a sampling circuit, and the selecting circuit is connected with the sampling circuit, wherein the selecting circuit is configured to select to input the data signal outputted by the first input buffer circuit or the data signal outputted by the second input buffer circuit into the sampling circuit according to data transmitted by the sampling circuit; and the sampling circuit is configured to perform data sampling on the data signal inputted by the selecting circuit.
16. A method for sampling data applied to an equalizer circuit, wherein the equalizer circuit comprises two input buffer circuits, and reference voltages used in the two input buffer circuits are different from each other; wherein the method comprises: in response to a sampling block signal, selecting to perform data sampling on a data signal outputted by one input buffer circuit of the two input buffer circuits according to data outputted previously by the equalizer circuit, and taking sampled data as data outputted currently by the equalizer circuit.
17. A memory, comprising an equalizer circuit, wherein the equalizer circuit comprises a first input buffer circuit, a second input buffer circuit and a selecting and sampling circuit, wherein the first input buffer circuit and the second input buffer circuit are respectively connected with the selecting and sampling circuit, and a reference voltage used in the first input buffer circuit is different from that used in the second input buffer circuit, and the selecting and sampling circuit selects to perform data sampling on a data signal outputted by the first input buffer circuit or a data signal outputted by the second input buffer circuit according to data outputted previously by the equalizer circuit, and takes sampled data as data outputted currently by the equalizer circuit.
15. A memory, comprising an equalizer circuit, wherein the equalizer circuit comprises: a dual reference voltage generator, a first input buffer circuit, a second input buffer circuit and a selecting and sampling circuit, wherein the dual reference voltage generator is configured to receive an original code, a first code and a second code, generates a first reference voltage according to received original code and first code, and generate a second reference voltage according to received original code and second code, the first reference voltage being different from the second reference voltage, and the first reference voltage and the second reference voltage output by the dual reference voltage generator serve as input reference voltages of the first input buffer circuit and the second input buffer circuit, respectively; the first input buffer circuit and the second input buffer circuit are respectively connected to the selecting and sampling circuit; and the selecting and sampling circuit is configured to select, according to data previously output by the equalizer circuit, whether to perform data sampling on a data signal output by the first input buffer circuit or a data signal output by the second input buffer circuit, and take sampled data as data currently output by the equalizer circuit.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Choy (US 2021/0218544) and Dash et al. (hereinafter, referred to as Dash) (US 2010/0085087), further in view of Balamurugan et al. (hereinafter, referred to as Balamurugan) (US 2016/0241249).
As to claims 1, 16, and 17, Choy discloses an equalizer circuit (see Fig. 4 and paragraphs 0020 and 0033), comprising a first input comparator circuit (see Fig. 4, the comparator that receives the +α threshold), a second input comparator circuit (see Fig. 4, the comparator that receives the -α threshold) and a selecting and D-flipflop circuit (see Fig. 4, the multiplexer and the D-flipflop circuit and see paragraphs 0033-0035), wherein the first input comparator circuit and the second input comparator circuit are respectively connected with the selecting and D-flipflop circuit (see Fig. 4), and a reference voltage used in the first input comparator circuit is different from that used in the second input comparator circuit (see Fig. 4, +α and -α), and the selecting and D-flipflop circuit selects to perform processing on a data signal outputted by the first input comparator circuit or a data signal outputted by the second input comparator circuit according to data outputted previously by the equalizer circuit (see Fig. 4, the control signal received by the multiplexer is generated by the D-flipflop and is also the output of the equalizer, and see paragraphs 0033-0034), and takes processed data as data outputted currently by the equalizer circuit (see paragraphs 0033-0034). Choy discloses all the subject matters claimed in claims 1, 16, and 17, except that the first and second comparator circuits can be buffers. Choy also does not expressly disclose that the D-flipflop is a sampling circuit that is configured to sample the data. As to the first limitation missing from reference Choy, Dash, in the same field of endeavor, discloses that a comparator circuit can comprise a buffer (see paragraph 0033, claims 8 and 21). There are finite number of ways to make a comparator circuit. Using a buffer in a comparator is well-known in the art and it would have been obvious to one or ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Choy, as suggested by Dash, and use a buffer in the comparator, to pursue a known potential solution with a reasonable expectation of success. As to the second limitation missing from reference Choy, Balamurugan, in the same field of endeavor discloses that D-flipflops can be used to sample an input signal (see paragraph 0023 and Fig. 1). Balamurugan shows that the sampler (D-flipflop) performs data sampling in response to a sampling block signal (see Fig. 1, the Async_Clock). Even though Choy does not expressly disclose that the D-flipflop is used for sampling the output of the multiplexer, it would have been recognizable to one of ordinary skill in the art, as evidenced by Balamurugan, to use a D-flipflop as a sampler to pursue a known potential solution with a reasonable expectation of success.
As to claim 3, the combination of teachings of Choy, Dash, and Balamurugan, shows that the selecting and sampling circuit (i.e, the combination of the multiplexer and the D-flipflop of Choy in view of Balamurugan) comprises a selecting circuit (i.e., the multiplexer shown by Choy in Fig. 4) and a sampling circuit (see the D-flipflop shown in Fig. 4 of Choy in view of Balamurugan), and the selecting circuit is connected with the sampling circuit (see Fig. 4), wherein the selecting circuit is configured to select to input the data signal outputted by the first input buffer circuit or the data signal outputted by the second input buffer circuit into the sampling circuit according to data transmitted by the sampling circuit (see Fig. 4 and the signal generated by D-flipflop and received as a control input for multiplexer (see also paragraphs 0033-0034 of Choy); and the sampling circuit is configured to perform data sampling on the data signal inputted by the selecting circuit (see Fig. 4 of Choy in view of Balamurugan and see the rejection of claim 1).
As to claim 15, Choy discloses that the reference voltage used in the first input comparator circuit is greater than the reference voltage used in the second input comparator circuit (+α threshold is higher than -α threshold).
Claims 2, 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Choy, Dash, and Balamurugan, further in view of Stojanovic et al. (hereinafter, referred to as Stojanovic) (US 2004/0203559).
As to claim 2, Choy, as explained in the rejection of claim 1, discloses a first reference voltage input and a second reference voltage input for the first input comparator circuit and the second input comparator circuit. Choy, Dash, and Balamurugan, do not expressly disclose a dual reference voltage generator, wherein the dual reference voltage generator comprises a first reference voltage output terminal and a second reference voltage output terminal, the first reference voltage output terminal is connected with a reference voltage input terminal of the first input buffer circuit, and the second reference voltage output terminal is connected with a reference voltage input terminal of the second input buffer circuit. Stojanovic, in the same field of endeavor, discloses a receiver (see Fig. 7) comprising a first comparator (see unit 201), a second comparator (see unit 203), a dual reference voltage generator (see block 211), a multiplexer (see unit 205), and a D-flipflop (see block 207). Stojanovic further shows that the dual reference voltage generator comprises a first reference voltage output terminal and a second reference voltage output terminal, the first reference voltage output terminal is connected with a reference voltage input terminal of the first comparator circuit, and the second reference voltage output terminal is connected with a reference voltage input terminal of the second comparator circuit (see Fig. 7 and paragraph 0068). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Choy, Dash, and Balamurugan as suggested by Stojanovic in order to reduce the size of the equalizer by including only one threshold generator to generate the thresholds of both comparators.
As to claim 10, Choy discloses that the equalizer comprises a first input comparator circuit and a second input comparator circuit (see Fig. 4 and the rejection of claim 1), where a reference voltage input terminal of the first comparator circuit is connected with the first reference voltage output terminal, and a second comparator circuit, where a reference voltage input terminal of the second comparator circuit is connected with the second reference voltage output terminal (see +α and -α). Choy also discloses that a signal input terminal of the first comparator circuit and a signal input terminal of the second comparator circuit are connected with a same input data signal (see Fig. 4, xn). Choy, Dash, and Balamurugan disclose all the subject matters claimed in claim 10, except that the first input buffer circuit also comprises a first delay circuit, the first comparator circuit is connected in series with the first delay circuit, the second input buffer circuit also comprises a second delay circuit, the second comparator circuit is connected in series with the second delay circuit. Stojanovic, in the same field of endeavor, discloses (see Fig. 7) that the first comparator circuit (see unit 201) is connected in series with a first delay circuit (see block 208) and the second comparator circuit (see unit 203) is connected in series with the second delay circuit (see block 209 and see paragraph 0066). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention was made, to modify the teachings of Choy, Dash, and Balamurugan, as suggested by Stojanovic, and add delay units between the comparators and the multiplexer in order to effectively delay the selection of which comparator output represents the state of the symbol until the state of the preceding symbol is resolved (see paragraph 0066).
As to claim 11, Choy shows that the first comparator circuit and the second comparator circuit have a same circuit structure (see Fig. 4, the comparators).
As to claim 12, Stojanovic shows that the first delay circuit and the second delay circuit have a same circuit structure (see Fig. 7, blocks 208 and 209).
Allowable Subject Matter
Claims 4-9, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632